Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-12, and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frazzoli et al. (US 2021/0163021; hereinafter Frazzoli). 
Regarding Claim 1:
Frazzoli discloses a server communicating with a robot, the server comprising: a communication circuit to: receive data from the robot, and transmit, to the robot, future control data for controlling the robot in response to the data (Frazzoli, Para. [0127], Frazzoli discloses a communication device of a robotic device for transmitting collected data to and from a server); and 
a processor to manage the communication circuit, wherein when communication performance with the robot is predicted to deteriorate at a prescribed time point, the processor manages the communication circuit to transmit the future control data to the robot (Frazzoli, Para. [0387], [0525], Frazzoli discloses the robotic device is decelerated at the predicted time a non-connectivity mode is activated), and 
the future control data causes the robot to at least one of decelerate an operation of the robot or reduce an operation range of the robot at the prescribed time point (Frazzoli, Para. [0381], [0387], [0525], Frazzoli discloses deceleration of the robotic device in response to a predicted loss of signal of teleoperations as determined from past failures and prediction of future failures, see Para. [0525]).  
Regarding Claim 2:
Frazzoli discloses the server of claim 1.
Frazzoli further discloses wherein the processor learns a performance parameter collected during communication with the robot, builds a prediction model defining the communication performance over time, and predicts the communication performance for the prescribed time point based on the prediction model (Frazzoli, Para. [0387], [0525], [0535-0537] Frazzoli discloses deceleration of the robotic device in response to a predicted loss of signal of teleoperations as determined from past failures and prediction of future failures at a geographic position generated from a prediction model, see Para. [0525]).  
Regarding Claim 3:
Frazzoli discloses the server of claim 1.
Frazzoli further discloses wherein the processor receives image data from the robot, and the processor predicts that the communication performance will deteriorate at the prescribed time point when the number of objects identified within the image data is greater than a preset number (Frazzoli, Para. [0381], Frazzoli discloses determining upcoming objects such as tunnels, garages, bridges, or multiple buildings that will cause a loss of signal strength and predicts a “dead zone” for the upcoming region).  
Regarding Claim 4:
Frazzoli discloses the server of claim 1.
Frazzoli further discloses wherein the future control data includes deceleration information for causing a travel velocity of the robot to be reduced to a target velocity at the prescribed time point (Frazzoli, Para. [0387], [0525], Frazzoli discloses the robotic device is decelerated at the time a non-connectivity mode is activated).  
Regarding Claim 5:
Frazzoli discloses the server of claim 4.
Frazzoli further discloses wherein the target velocity is determined based on at least one of a latency or a communication speed that are predicted for the prescribed time point (Frazzoli, Para. [0381], [0387], [0525], Frazzoli discloses deceleration of the robotic device in response to a predicted loss of signal of teleoperations as determined from past failures and prediction of future failures, see Para. [0525]).  
Regarding Claim 6:
Frazzoli discloses the server of claim 1.
Frazzoli further discloses wherein the future control data includes information identifying at least one of a movement velocity of at least one joint provided at the robot or an operation range of the at least one joint at the prescribed time point (Frazzoli, Para. [0387], [0525], Frazzoli discloses the robotic device is decelerated at the time a non-connectivity mode is activated).  
Regarding Claim 9:
Frazzoli discloses the server of claim 1.
Frazzoli further discloses wherein the server receives image data from the robot, and when one or more objects identified within the image data satisfy a preset condition, the processor predicts that the communication performance will deteriorate at the prescribed time point, and the preset condition includes at least one of…the one or more objects identified within the image data including at least one of a traffic sign, a bridge, or an intersection (Frazzoli, Para. [0381], Frazzoli discloses determining upcoming objects such as tunnels, garages, bridges, or multiple buildings that will cause a loss of signal strength and predicts a “dead zone” for the upcoming region).
Regarding Claim 10:
Frazzoli discloses the server of claim 1.
Frazzoli further discloses wherein when the communication performance is predicted to be improved at after the prescribed time point, the future control data further causes the robot to at least one of accelerate the operation of the robot or increase the operation range of the robot after the prescribed time point (Frazzoli, Para. [0381], [0387], [0525], Frazzoli discloses deceleration of the robotic device (i.e. less conservative) in response to a predicted loss of signal of teleoperations as determined from past failures and prediction of future failures in a non-connectivity mode and a less conservative approach (i.e. higher velocities and accelerations) when the robotic device is in a connectivity mode, see Para. [0525]).
Regarding Claim 11:
Frazzoli discloses a robot comprising: 
a driving wheel (Frazzoli, Para. [0313], Frazzoli discloses at least one wheel for controlling of the robotic device); 
a joint (Frazzoli, Para. [0313], Frazzoli discloses the vehicle includes at least one joint for the controlling of the robotic device); 
sensors collecting data (Frazzoli, Para. [0124], Frazzoli discloses sensors for measuring properties of the surrounding environment); 
a communication circuit transmitting data collected by one or more of the sensors to a server (Frazzoli, Para. [0127], Frazzoli discloses a communication device for transmitting data to and from a server); and 
a processor controlling at least one of the driving wheel or the joint so that at least one of an operation of the robot is decelerated or an operation range of the robot is reduced in response to a deterioration predicted in communication performance between the robot and the server at a prescribed time point (Frazzoli, Para. [0381], [0387], [0525], Frazzoli discloses deceleration of the robotic device in response to a predicted loss of signal of teleoperations as determined from past failures and prediction of future failures, see Para. [0525]).  
Regarding Claim 12:
Frazzoli discloses the robot of claim 11.
Frazzoli further discloses wherein the processor manages the at least one of the driving wheel or the joint to decelerate at the prescribed time point (Frazzoli, Para. [0387], [0525], Frazzoli discloses the robotic device is decelerated at the time a non-connectivity mode is activated).  
Regarding Claim 15:
Frazzoli discloses the robot of claim 11.
Frazzoli further discloses wherein the processor predicts that the communication performance between the robot and the server will deteriorate at the prescribed time point, and generates control data so that the at least one of the operation of the robot is decelerated or the operation range is reduced at the prescribed time point (Frazzoli, Para. [0381], [0387], [0525], Frazzoli discloses deceleration of the robotic device in response to a predicted loss of signal of teleoperations as determined from past failures and prediction of future failures at a geographic position, see Para. [0525]).
Regarding Claim 16:
Frazzoli discloses the robot of claim 15.
Frazzoli further discloses wherein the processor learns a performance parameter collected during communication with the server, builds a prediction model defining the communication performance over time, and predicts the communication performance for the prescribed time point based on the prediction model (Frazzoli, Para. [0387], [0525], [0535-0537] Frazzoli discloses deceleration of the robotic device in response to a predicted loss of signal of teleoperations as determined from past failures and prediction of future failures at a geographic position generated from a prediction model, see Para. [0525]).  
Regarding Claim 17:
Frazzoli discloses the robot of claim 15.
Frazzoli further discloses wherein when more than a threshold quantity of objects is identified from image data collected from the sensors, the processor predicts that the communication performance will deteriorate at the prescribed time point (Frazzoli, Para. [0381], Frazzoli discloses determining upcoming objects such as tunnels, garages, bridges, or multiple buildings that will cause a loss of signal strength and predicts a “dead zone” for the upcoming region).  
Regarding Claim 18:
Frazzoli discloses the robot of claim 15.
Frazzoli further discloses wherein the processor identifies one or more objects from image data collected from the sensors, and when the one or more objects satisfy a preset condition, the processor predicts the deterioration of the communication performance, and the preset condition includes at least one of…the one or more objects identified in the image data including at least one of a traffic sign, a bridge, or an intersection (Frazzoli, Para. [0381], Frazzoli discloses determining upcoming objects such as tunnels, garages, bridges, or multiple buildings that will cause a loss of signal strength and predicts a “dead zone” for the upcoming region).
Regarding Claim 19:
Frazzoli discloses the robot of claim 15.
Frazzoli further discloses wherein the processor performs control so that the at least one of the operation of the robot is accelerated or the operation range is increased after the prescribed time point when the communication performance is predicted to be improved (Frazzoli, Para. [0381], [0387], [0525], Frazzoli discloses deceleration of the robotic device (i.e. less conservative) in response to a predicted loss of signal of teleoperations as determined from past failures and prediction of future failures in a non-connectivity mode and a less conservative approach (i.e. higher velocities and accelerations) when the robotic device is in a connectivity mode, see Para. [0525]).
Regarding Claim 20:
Frazzoli discloses the robot of claim 15.
Frazzoli further discloses wherein the processor causes the at least one of the operation of the robot to be decelerated or the operation range of the robot to be reduced at the prescribed time point based on control data received from the server (Frazzoli, Para. [0127], [0381], [0387], [0525], Frazzoli discloses deceleration of the robotic device in response to a predicted loss of signal of teleoperations as determined from past failures and prediction of future failures at a geographic position, see Para. [0525], in which the data for the upcoming region can be received from a server, see Para. [0127]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Frazzoli in view of Meyhofer et al. (US 2017/0259753; hereinafter Meyhofer).
Regarding Claim 7:
Frazzoli discloses the server of claim 1.
Meyhofer, in the same field of endeavor of vehicle control, discloses wherein the future control data includes information on a priority of data to be collected by the robot and transmitted to the server at the prescribed time point (Meyhofer, Para. [0011], [0065], Meyhofer discloses sensor data is prioritized based on the certain condition detected (i.e. prescribed time)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the server as disclosed by Frazzoli to include prioritization of processing and transmission of certain sensor data as disclosed by Meyhofer in order to detect, process, and avoid hazardous conditions, see Meyhofer Para. [0065].
Regarding Claim 8:
The combination of Frazzoli and Meyhofer discloses the server of claim 7.
Meyhofer, in the same field of endeavor of vehicle control, discloses wherein the future control data prioritizes collection and transmission, by the robot, of data about travel of the robot, data about movement of at least one joint included in the robot, and first sensor data that is smaller than a particular size over second sensor data that is larger than the particular size (Meyhofer, Para. [0011], [0065-0066], Meyhofer discloses when a certain condition is detected, a collection of data regarding movement of the robot and the robotic operations is prioritized for a certain sensor system which is smaller due to processing and transmitting of only critical data).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the server as disclosed by Frazzoli to include collection of vehicle travel data, with one sensor subset data being smaller than a second sensor subset data collection as disclosed by Meyhofer in order to detect, process, and avoid hazardous conditions, see Meyhofer Para. [0065].
Regarding Claim 13:
Frazzoli discloses the robot of claim 11.
Meyhofer, in the same field of endeavor of vehicle control, discloses wherein respective priorities are determined for the sensors, and at the prescribed time point, the processor collects the data from a first subset of the sensors and not from a second subset of the sensors based on the respective priorities and transmits the collected data from the first subset of the sensors to the server (Meyhofer, Para. [0011] Meyhofer discloses activation or deactivation of a stereo camera system (i.e. second subset) when certain conditions are met (i.e. prescribed time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot as disclosed by Frazzoli in order to include activation of a first subset of sensors and a deactivation of a second subset of sensors as disclosed by  Meyhofer in order to provide sensor data in direct correlation with the predicted high caution condition, see Meyhofer Para. [0011-0013].
Regarding Claim 14:
The combination of Frazzoli and Meyhofer discloses the robot of claim 13.
Meyhofer, in the same field of endeavor of vehicle control, discloses wherein the processor turns off the second subset of the sensors at the prescribed time point (Meyhofer, Para. [0011] Meyhofer discloses activation or deactivation of a stereo camera system (i.e. second subset) when certain conditions are met (i.e. prescribed time).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot as disclosed by Frazzoli in order to include deactivation of a second subset of sensors as disclosed by  Meyhofer in order to provide sensor data in direct correlation with the predicted high caution condition, see Meyhofer Para. [0011-0013].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Scott et al. (US 2020/0368913) – discloses a central controller for robotics and connected devices including a communication interface to receive data from a plurality of robots connected.
Wang et al. (US 2020/0264626) – discloses an autonomous robot which generates a velocity costmap associated with an environment in which the robot is located.
High et al. (US 2016/0259342) – discloses apparatus providing control over movement of motorized transport units, including an overriding command function for transport unit.
De Castro (US 2020/0293049) – discloses route planning for an autonomous device in which a route between a first and second location is based on a cost map.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664